Citation Nr: 0628861	
Decision Date: 09/12/06    Archive Date: 09/20/06

DOCKET NO.  02-20 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis, 
left knee, status post high tibial osteotomy, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for arthritis, 
right knee, status post high tibial osteotomy, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty for more than 20 years 
before retiring in May 1995.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA), Chicago, Illinois, regional office 
(RO).

In a written statement dated in February 2006, the veteran 
raised additional claims.  Those claims are referred to the 
RO for initial consideration.


FINDINGS OF FACT

1.  The veteran's service-connected left knee disability is 
manifested by pain and some mild instability.  There is no 
evidence of severe painful motion or weakness, no evidence of 
extension limited to 30 degrees, and no evidence that the 
knee is ankylosed in flexion between 10 degrees and 20 
degrees.  On examination in March 2006, range of motion was 
from five to 95 degrees.  

2.  The veteran's service-connected right knee disability is 
manifested by complaints of pain.  There is no evidence of 
severe painful motion or weakness, no evidence of extension 
limited to 30 degrees, and no evidence that the knee is 
ankylosed in flexion between 10 degrees and 20 degrees.  On 
examination in March 2006, range of motion was from zero to 
100 degrees.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for left knee disability, status post high tibial osteotomy, 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 
5261, 5262 (2005). 

2.  The criteria for an evaluation in excess of 30 percent 
for right knee disability, status post high tibial osteotomy, 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 
5261, 5262 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in November 2004 and 
November 2005.  The originating agency specifically informed 
the veteran to submit any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

The claims folder contains relevant VA medical records.  The 
veteran underwent VA examination in September 2005.  The 
veteran has not identified any other outstanding evidence to 
be obtained.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  In light of the Board's denial of the appellant's 
claims for increased evaluations, no additional disability 
rating or effective date will be assigned.  There can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

Service connection for arthritis of the left knee, status 
post high tibial osteotomy, was granted in September 1995.  A 
10 percent evaluation was assigned from May 1995.  A March 
1999 rating decision increased the evaluation to 30 percent, 
from November 1995.  The veteran underwent total left knee 
arthroplasty in May 2000.  A March 2002 rating decision 
assigned a 30 percent evaluation from July 2001.

Service connection for arthritis of the right knee, status 
post high tibial osteotomy, was granted in September 1995.  A 
20 percent evaluation was assigned from May 1995.  The 
veteran underwent total left knee arthroplasty in August 
1999.  A March 2001 rating decision assigned a 30 percent 
disability evaluation from November 2000.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  Musculoskeletal disorders are rated with 
consideration of the resulting functional impairment.  38 
C.F.R. §§ 4.40, 4.59 (2005).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The 30 percent evaluations have been assigned pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5055 (prosthetic replacement 
of the knee joint).  Under that code, a 30 percent evaluation 
is the minimum evaluation available.  Chronic residuals 
consisting of severe pain, weakness, or limitation of motion 
in the affected extremity are rated as 60 percent disabling.  
Intermediate degrees of residual weakness, pain, or 
limitation of motion are rated by analogy to diagnostic codes 
5256, 5261, or 5262.

Left Knee

On an October 2002 orthopedic clinic note, the veteran 
reported a sensation that his left knee would "tip over" 
when he walked.  Examination showed no effusion or erythema.  
There was mild swelling, and the range of left knee motion 
was from zero to 90 degrees.  The examiner noted mild 
varus/valgus laxity.  

A VA orthopedic examination in September 2005 noted the 
veteran's complaints of constant burning pain in the left 
knee.  Range of motion was noted as zero to 90 degrees.  The 
examiner noted that painful motion began at 90 degrees.  

On a March 2006 VA orthopedic clinic note, the veteran 
reported intermittent swelling and occasional pain in the 
left knee.  Examination showed well-healed multiple incision 
of the left knee.  Range of motion was from five to 95 
degrees.  There was minimal effusion, and 1+ play with varus 
stress.  No instability to valgus stress was present.  There 
was a negative posterior drawer sign, and the patella tracked 
centrally.  There was no pinpoint tenderness of the anterior 
knee.  X-rays showed status post left knee arthroplasty, in 
anatomical position.  Osteophyte fibular head was noted, and 
no evidence of lysis.

On review, the Board notes that the evidence does not show 
that the veteran's service-connected left knee disability 
resulted in chronic residuals such as severe painful motion 
or weakness.  The VA records show flexion to at least 90 
degrees.  Based on this finding, the veteran does not even 
meet the criteria for a compensable evaluation under 
Diagnostic Code 5260 based on limitation of flexion.  See 38 
C.F.R. § 4.71a.  There is also no x-ray evidence of mal-
alignment or loosening of the prosthesis.  Therefore a higher 
evaluation of 60 percent is not warranted, and the Board will 
consider whether an intermediate evaluation (higher than 30 
percent but less than 60 percent) is warranted based on the 
criteria pursuant to Diagnostic Codes 5256, 5261, or 5262. 

Under Diagnostic Code 5261(limitation of extension of the 
leg), extension limited to 5 degrees warrants a 
noncompensable evaluation; extension limited to 10 degrees 
(10 percent); extension limited to 15 degrees (20 percent); 
extension limited to 20 degrees (30 percent); extension 
limited to 30 degrees (40 percent); and extension limited to 
45 degrees (50 percent).  38 C.F.R. § 4.71a, Diagnostic code 
5261 (2005).

Under Diagnostic Code 5262, malunion of the tibia and fibula 
with moderate knee or ankle disability warrants the 
assignment of a 20 percent evaluation.  A 30 percent 
evaluation is warranted for evidence of malunion of the tibia 
and fibula with marked knee or ankle disability.  A 40 
percent evaluation necessitates evidence of nonunion of the 
tibia and fibula with loose motion and requiring a brace.  38 
C.F.R. § 4.71a, Diagnostic Code 5262 (2005).  Normal flexion 
and extension of the knee joint ranges from 140 degrees to 
zero degrees.  See 38 C.F.R. § 4.71a, Plate II (2005).  

On review, the Board finds that an evaluation in excess of 30 
percent is not warranted to for service-connected left knee 
disability, status post total knee replacement.  There is no 
evidence of record showing that the veteran's left knee is 
fixed in flexion between 10 degrees and 20 degrees, therefore 
a higher evaluation under Diagnostic Code 5256 is not 
warranted.  There is also no evidence of extension limited to 
30 degrees, therefore a higher evaluation under Diagnostic 
Code 5261 is not warranted.  The VA examinations have noted 
extension as normal (zero) or limited to 5 degrees, which is 
noncompensable.  Finally, without evidence of nonunion of the 
tibia and fibula with loose motion and requiring a brace, a 
higher evaluation under Diagnostic Code 5262 is no warranted.

The Board notes there are situations in which the application 
of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See De Luca, 
supra. 

The Board acknowledges the objective evidence of pain in the 
left knee.  Nevertheless, the evidence shows only mild 
limitation of motion, with no evidence of any significant 
weakness, incoordination, or fatigability related to the 
service connected left knee disability.  Therefore, the Board 
concludes that the provisions of 38 C.F.R. §§ 4.40 and 4.45 
do not provide a basis for an increased evaluation based on 
additional functional loss.  

There is also no basis for a separate evaluation for the 
veteran's surgical scars, as the evidence demonstrates that 
the left knee scars are well-healed.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7806.  The Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran.  In this 
case, the Board finds no provision upon which to assign 
higher ratings.  As the preponderance of the evidence is 
against the claim, it must be denied.

Right Knee

On an October 2002 orthopedic clinic note, the examiner noted 
no effusion or erythema.  There was mild swelling, and the 
range of right knee motion was from zero to 100 degrees.  The 
examiner noted mild varus/valgus laxity.  

A VA orthopedic examination in September 2005 noted the 
veteran's complaints of intermittent right knee pain.  Range 
of motion was noted as zero to 100 degrees.  The examiner 
noted that painful motion began at 100 degrees.  

On a March 2006 VA orthopedic clinic note, motion of the 
right knee was from zero to 100 degrees.  There was stable 
varus/valgus, and negative posterior drawer sign.  X-rays 
showed no evidence of wear.

On review, the Board notes that the evidence does not show 
that the veteran's service-connected right knee disability 
resulted in chronic residuals such as severe painful motion 
or weakness.  The VA records show flexion to 100 degrees.  
Based on this finding, the veteran does not even meet the 
criteria for a compensable evaluation under Diagnostic Code 
5260 based on limitation of flexion.  See 38 C.F.R. § 4.71a.  
There is also no x-ray evidence of mal-alignment or loosening 
of the prosthesis.  Therefore a higher evaluation of 60 
percent is not warranted, and the Board will consider whether 
an intermediate evaluation (higher than 30 percent but less 
than 60 percent) is warranted based on the criteria pursuant 
to Diagnostic Codes 5256, 5261, or 5262. 

Under Diagnostic Code 5261(limitation of extension of the 
leg), extension limited to 5 degrees warrants a 
noncompensable evaluation; extension limited to 10 degrees 
(10 percent); extension limited to 15 degrees (20 percent); 
extension limited to 20 degrees (30 percent); extension 
limited to 30 degrees (40 percent); and extension limited to 
45 degrees (50 percent).  38 C.F.R. § 4.71a, Diagnostic code 
5261 (2005).

Under Diagnostic Code 5262, malunion of the tibia and fibula 
with moderate knee or ankle disability warrants the 
assignment of a 20 percent evaluation.  A 30 percent 
evaluation is warranted for evidence of malunion of the tibia 
and fibula with marked knee or ankle disability.  A 40 
percent evaluation necessitates evidence of nonunion of the 
tibia and fibula with loose motion and requiring a brace.  38 
C.F.R. § 4.71a, Diagnostic Code 5262 (2005).  Normal flexion 
and extension of the knee joint ranges from 140 degrees to 
zero degrees.  See 38 C.F.R. § 4.71a, Plate II (2005).  

On review, the Board finds that an evaluation in excess of 30 
percent is not warranted for service-connected right knee 
disability, status post total knee replacement.  There is no 
evidence of record showing that the veteran's right knee is 
fixed in flexion between 10 degrees and 20 degrees, therefore 
a higher evaluation under Diagnostic Code 5256 is not 
warranted.  There is also no evidence of extension limited to 
30 degrees, therefore a higher evaluation under Diagnostic 
Code 5261 is not warranted.  The VA examinations have noted 
extension as normal (zero).  Finally, without evidence of 
nonunion of the tibia and fibula with loose motion and 
requiring a brace, a higher evaluation under Diagnostic Code 
5262 is no warranted.

The Board notes there are situations in which the application 
of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See De Luca, 
supra. 

The Board acknowledges the objective evidence of pain in the 
right knee.  Nevertheless, the evidence shows only mild 
limitation of motion, with no evidence of any significant 
weakness, incoordination, or fatigability related to the 
service connected right knee disability.  Therefore, the 
Board concludes that the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not provide a basis for an increased evaluation based 
on additional functional loss.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran.  In this case, the Board 
finds no provision upon which to assign higher ratings.  As 
the preponderance of the evidence is against the claim, it 
must be denied.


ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


